PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Manska et al.
Application No. 15/967,538 
Filed:   April 30, 2018
Attorney Docket No.  GM1801
:
:
:      ON PETITION
:    
:

			
This is responsive to the communication filed on November 15, 2021, that is being treated as a renewed petition under 37 CFR 1.78(c) and (e).

The petition DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78 (a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not, however, comply with item (1) and (3) above.

As to item (1) above, the corrected Application Data Sheet (ADS) filed on November 15, 2021, is not in compliance with 37 CFR 1.76(e). It is noted that 37 CFR 1.76(e) states:

(e) Signature requirement. An application data sheet must be signed in compliance with § 1.33(b). An unsigned application data sheet will be treated only as a transmittal letter.

The corrected ADS filed on November 15, 2021, is unsigned; therefore, the corrected ADS is not in compliance with 37 CFR 1.76(e). The corrected ADS is considered a transmittal letter from which domestic benefit data cannot be taken. The renewed petition is required to be accompanied by a corrected ADS that is in compliance with 37 CFR 1.76(c) and signed in compliance with 37 CFR 1.33(b) as is required by 37 CFR 1.76(e).  

Additionally, applicant is cautioned to include the application serial number in the “Application Number” of the corrected application data sheet so as to avoid any undue delay in processing the corrected application data sheet.

Applicant is also informed that there is a typographical error in the benefit claim set out in the November 15, 2021, corrected ADS. Please see the benefit claim “13487255 claims the benefit of provisional 615015559.”1

As to item (3) the petition does not include a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. A grantable petition under 37 CFR 1.78(c) and (e) requires a statement that the statement that the entire delay between the date the claim was due under 37 CFR 1.78 (a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The renewed petition under 37 CFR 1.78(c) and (e) must include the aforementioned statement of unintentional delay.

NO ADDITIONAL PETITION FEE UNDER 37 CFR 1.17(m) IS REQUIRED UPON FILING THE RENEWED PETITION.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via Patent Center

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Petitioner is informed that there are a too many numbers in the provisional application serial number. At this juncture, provisional application numbers are eight numbers, rather than nine numbers as petitioner cites.